    Case 4:18-cv-00025-Y Document 39 Filed 01/16/19      Page 1 of 1 PageID 703


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

LOGAN MULLINS, ET AL.                       §
                                            §
VS.                                         §      ACTION NO. 4:18-CV-025-Y
                                            §
AZZ, INC., ET AL.                           §

                                      FINAL JUDGMENT

        In accordance with the October 8, 2018 Notice of Voluntary

Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)1 filed by lead

plaintiff, IBEW Local 353 Pension Plan,2 and Federal Rule of Civil
Procedure 58, all claims are hereby DISMISSED WITHOUT PREJUDICE to

their refiling.              All costs of Court under 28 U.S.C. § 1920 shall be

borne as agreed by the parties, or, if no agreement has been reached,

by the party incurring them.

        SIGNED January 16, 2019.

                                                ____________________________
                                                TERRY R. MEANS
                                                UNITED STATES DISTRICT JUDGE




1
 The Court did not receive a paper copy of the notice and, as a result, only
recently learned of its filing. Counsel are reminded of this Court's requirement
that a paper copy of every filed document be transmitted to chambers upon
electronic filing of the document. See N.D. TEX. L. CIV. R. 5.1(b); ECF Admin.
Procedures Manual at 3, ¶ II(C).
2
 IBEW Local 353 Pension Plan was appointed lead plaintiff in an order filed on
August 9, 2018.
FINAL JUDGMENT - Page Solo
TRM/chr
